Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered August 23, 2007, which denied defendants’ motion to dismiss the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
Plaintiffs institution of an action against his former employer, defendant Prudential Insurance Company of America, “in accordance with” Labor Law § 740 constitutes “a waiver of the rights and remedies available under any other contract, collective bargaining agreement, law, rule or regulation or under the common law” (Labor Law § 740 [7]), including his remaining claim for promissory estoppel, which arises from the allegedly unlawful discharge (Hayes v Staten Is. Univ. Hosp., 39 AD3d 593 [2007]). Such a waiver may not be avoided by a plaintiff by amending the complaint, to withdraw the Labor Law § 740 claim (Reddington v Staten Is. Univ. Hosp., 11 NY3d 80, 87-88 [2008]). Concur—Mazzarelli, J.P., Saxe, Friedman and Nardelli, JJ. [See 17 Misc 3d 656.]